DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed on May 16, 2022, have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbune et al., US 10559309 B2, hereinafter “Carbune.”
Consider claim 1.  Carbune discloses:
a method (see Abstract: ... In one aspect, a method includes the actions of identifying, by a first computing device, a second computing device...) comprising: 
causing, by a first computing device, one or more speakers to emit an inaudible audio signal (see column 11 lines 31-36: In some implementations, the first computing device may do this by periodically transmitting an ultrasound or radio signal that requests a response. For example, the first computing device may transmit an ultrasound that is 20.5 kilohertz when searching for computing devices that recognize hotwords; see lines 53-54: The ultrasonic frequency signal may be transmitted through a speaker), wherein the inaudible audio signal is received by a second computing device (see column 11 lines 36-38: In response, computing devices that receive the 20.5 kilohertz ultrasound may respond with a twenty-one kilohertz ultrasound); 
receiving, from the second computing device, an indication that the second computing device received the inaudible audio signal (see column 11 lines 47-52: Once the first computing device identifies another computing device, the computing devices may exchange data using an ultrasonic frequency signal that encodes a bit stream so that the computing devices can exchange data when identifying a hotword); 
determining, based on the indication, at least one  user preference associated with the second computing device (see column 9 lines 28-31: In some implementations, one or more of the computer devices may include a privacy module that manages or filters the data being transmitted or received based on user settings or preferences; see also lines 41-45: In some implementations, the computing device 104b may generate a response based on user information 142 that is associated with the audio data. The user information may be associated with a user of the computing device (e.g., calendar, contacts, media files, personal preferences, etc.)); and  
causing, based on the at least one user preference associated with the second computing device, an output of a content item to be modified (see column 9 lines 46-54: In this example, based on the command “find me a good steakhouse nearby for lunch” and the response provided by computing device 104a, “Al's steakhouse at 123 Main Street has good reviews”, the computing device 104b may access an online reservation system on the internet and may access Bob's restaurant reviews or personal preferences to generate a transcription corresponding to the response “Al's is very busy right now, let's try Lone Star Steakhouse at 4 Main Street instead. Bob likes it a lot.”).
	Consider claim 3. Carbune teaches claim 1, and further discloses receiving, by the first computing device via a control device, a first identifier associated with the first computing device (see column 5 lines 39-43: In some implementations, once the computing device 104b has identified 104a as a computing devices that is configured to respond to the same hotword, the computing devices 104a and 104b may share and store their respective device identifiers 106 and 108); and encoding the first identifier into the inaudible audio signal, wherein the first identifier comprises a media access control ("MAC") address associated with the first computing device (see column 5 lines 43-46: The identifiers may be based on a type of device, an IP address of the device, a MAC address, a name given to the device by a user, or any combinations thereof).
Consider claim 6. Carbune teaches claim 1, and further discloses sending, by a control device, a first identifier to the first computing device, wherein the first identifier is associated with the first computing device and receiving, by the control device from the second computing device, a communication comprising the first identifier and a second identifier associated with the second computing device (see column 5 lines 39-43).
Consider claim 7. Carbune teaches claim 1, and further discloses determining, by the control device, that the first identifier and the second identifier are associated with a subscriber profile comprising a location identifier associated with the geographic location, determining, by the control device based on the subscriber profile and the communication, that the second computing device is present at the geographic location and sending, by the control device based on the received communication and the subscriber profile, the indication to the first computing device (see column 3 lines 47-49; see column 4 lines 21-23; see column 7 lines 6-8).
	Claim 8 refers to the second computing device with which the first computing device interchanges the communication messages described in claim 1; therefore, similar rejection rationale applies.
	Consider claim 9. Carbune teaches claim 8, and further discloses wherein the first computing device comprises a user device (see column 2 lines 12-15; column 3 lines 34-41).
Consider claim 11 as amended. Carbune teaches claim 8, and further discloses causing, by the first computing device, one or more speakers to emit the inaudible audio 5226141.0353U1 signal (see lines 53-54); determining, by the first computing device based on the indication, that the user associated with the second computing device is at a geographic location associated with the first computing device (see column 18 lines 54-58); and presentation of a content item to be modified based on user preference (see column 15 lines 37-40).
Consider claim 12 as amended. Carbune teaches claim 8, and further discloses sending, by the first computing device, the indication and an identifier associated with the first computing device to a control device (see column 5 lines 39-43).
Consider claim 13. Carbune teaches claim 12, and further discloses determining, by the control device, that the identifier associated with the first computing device is associated with a subscriber profile comprising a location identifier associated with a geographic location and determining, by the control device, based on the subscriber profile and the indication, that the first computing device is present at the geographic location (see column 3 lines 47-49; see column 4 lines 21-23; see column 7 lines 6-8).
Consider claim 14. Carbune teaches claim 13, and further discloses sending, by the control device, based on the subscriber profile, a command that causes the second computing device to modify the output of the content item (see column 9 lines 46-54).
	Claim 15 refers to the control device for carrying out the methods of claims 1 and 2; therefore, similar rejection rationale applies.
Consider claim 17. Carbune teaches claim 17, and further discloses wherein the geographic location comprises an address (see column 4 lines 65-67 through column 5 lines 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Tinnakornsrisuphap et al., US 10129912 B2, hereinafter “Tinnakornsrisuphap.”
Consider claim 2. Carbune teaches claim 1, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 10. Carbune teaches claim 8, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Consider claim 16. Carbune teaches claim 15, but is silent regarding wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system.
Tinnakornsrisuphap, in analogous art, suggests wherein the first computing device comprises a set top box, a smart speaker, or an entertainment system (See column 8 lines 6-12: In the example of FIG. 5, the enrollee 506 can use ultrasound signals to communicate its PIN (and/or other device identifiers and configuration information) to the mobile device 504. In some embodiments as depicted in FIG. 5, the enrollee 506 can be smart speakers or another smart audio source...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tinnakornsrisuphap’s teachings in relation to the claimed invention, thus providing means wherein a mobile device, such as a smartphone or a tablet computer, can execute functionality for configuring a network device in a communication network and for subsequently controlling the operation of the network device with little manual input. The mobile device can detect sensor information from a network device., as discussed by Tinnakornsrisuphap (See Abstract).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Almada et al., US 10078135 B1, hereinafter “Almada.”
Consider claim 5. Carbune teaches claim 1, but is silent regarding wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of the content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for   identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Consider claim 18. Carbune teaches claim 15, but is silent regarding wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of the content item.
Almada, in analogous art, suggests wherein the inaudible audio signal is emitted by the first computing device simultaneously with an audio signal of a content item (See column 6 lines 55-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Almada’s teachings in relation to the claimed invention, thus providing means for   identifying a physical distance using audio channels, as discussed by Almada (See column 1 lines 6-8).
Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of Jantunen et al., US 9100772 B2, herein after “Jantunen.”
Consider claim 19 as amended. Carbune teaches claim 15 and further discloses user preference (see column 9 lines 28-31), but is silent regarding receiving, by the second computing device from the control device, the command, wherein the command comprises an indication that the first computing device is proximate to the second computing device.
Jantunen, in related art, suggests receiving, by the second computing device from the control device, the command, wherein the command comprises an indication that the first computing device is proximate to the second computing device (See column 5 lines 31-33).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jantunen’s teachings in relation to the claimed invention, thus providing means for interactive sharing content viewing among multiple devices, particularly with respect to small form factor devices such as mobile devices, as suggested by Jantunen (See column 1 lines 13-18).
Consider claim 20 as amended. Carbune as modified by Jantunen teaches claim 19; and Carbune further suggest causing, by the second computing device, based on the at least one user preference, presentation of the content item to be modified (see column 15 lines 37-40).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al., US 10559309 B2, hereinafter “Carbune,” in view of HABERMAN, US 20170006351 A1, hereinafter “HABERMAN.”
Consider claims 21-23. Carbune teaches claims 1, 8, and 15, but is silent regarding wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting.
HABERMAN, in related art, suggests wherein the at least one user preference is associated with a level of volume, a closed captioning display, secondary content output, or ambient lighting (see paragraph [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider HABERMAN’s teachings in relation to the claimed invention, thus providing means for a user to experience a customized, personalized experience, as suggested by HABERMAN (see paragraph [0003]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., generation of audio and ultrasonic for computing devices interactions. 
US 10616767 B2		US 20180316507 A1	US 10034098 B2
US 9408011 B2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 9, 2022